



Exhibit 10.3
[Date]




Re:    Award Agreement - Grant of Performance Units


Dear ____________,


Congratulations! In recognition of your continued dedication to Vera Bradley, we
are pleased to award you with a discretionary grant of Performance Units
("Award"). This letter constitutes an Award Agreement between you and Vera
Bradley regarding the terms and conditions of the grant. In order for the Award
referenced in this Award Agreement to become effective, you must electronically
accept your grant no later than two weeks from the grant date.
While complete details of this grant are defined in the enclosed documents, a
high-level summary of this Award is as follows:
Type of Grant
Discretionary grant of Performance Units (“Performance RSUs”). This is a
one-time, discretionary grant to reward you for your continued contribution to
the success of Vera Bradley.
 
 
Number of Performance RSUs
[Insert XX]
 
 
Date of Grant of Award
[Insert XX]
 
 
Performance Period
[Insert XX]
 
 
Earning of Performance RSUs
The Performance RSUs will be divided into three equal tranches of 1/3 each (each
a separate "Tranche") of the total Award and allocated to each of the three
fiscal years of the Company ending during the Performance Period, with each such
fiscal year being considered a performance year ("Performance Year").
Importantly, each Tranche of Performance RSUs must be "earned" and "vested"
before it will be settled in the form of Shares of the Company. Except as
otherwise provided herein, (i) each Tranche of Performance RSUs will be deemed
earned only if the Earnings Per Share (as defined in the [Insert XX] Restricted
Stock Unit/Performance Unit Terms and Conditions) of the Company for the
applicable Performance Year meets or exceeds the threshold level established by
the Compensation Committee for such Performance Year, and (ii) each Tranche of
Performance RSUs will be deemed vested only if you are continuously employed
with the Company throughout the Performance Period.



 
Performance Level* for each Tranche
 
Threshold
Target
Excellence
Performance Level Attainment as % of Target [Insert FYXX]
[Insert XX]
[Insert XX]
[Insert XX]
Performance Level Attainment as % of Target [Insert FYXX]
[Insert XX]
[Insert XX]
[Insert XX]
Performance Level Attainment as % of Target [Insert FYXX]
[Insert XX]
[Insert XX]
[Insert XX]
Payout level** for Tranche of Performance RSUs
[Insert XX]
[Insert XX]
[Insert XX]
 
 
 
 
* The actual number of Performance RSUs allocated to each Tranche that can be
earned under this Award Agreement is based on the level of performance achieved
(as summarized in the table above) during the applicable Performance Year and
can range from 0% of the "Target" (for performance levels below the "Threshold"
level) to a maximum of [Insert XX]% of the "Target" (for performance levels at
or above the "Excellence" level).
 
 
 
 
** Payout levels for each Tranche of Performance RSUs are based on the attained
percentage of the target Earnings Per Share for each respective Performance Year
(using linear interpolation for results falling between the three performance
levels).






--------------------------------------------------------------------------------





Termination of Service
In general, should your Service with Vera Bradley be terminated prior to the
last day of the Performance Period, all then outstanding Performance RSUs
(whether or not one or more Tranches have been earned as a result of the
Earnings per Share for such Performance Year) will be forfeited to the Company.
However, the following provisions will apply if, during the Performance Period,
you cease providing Services due to death, Disability or Retirement (and
provided that you have not otherwise engaged in an act that would constitute
Cause):  
 
 
Ÿ Death or Disability: In the event that your Service with the Company
terminates as a result of your death or Disability during the Performance
Period, (i) with respect to Performance Years that have been completed at the
time of such death or Disability, each such Tranche shall be earned only to the
extent of actual performance for such Performance Year, and (ii) with respect to
Performance Years that have not been completed at the time of such death or
Disability, each such Tranche shall be deemed to be earned based on the "Target"
level of performance for such Performance Year, but prorated based on the number
of full fiscal months (in which you provided Service throughout such month)
during the Performance Period. Any such earned Awards shall become fully vested
and paid out in Shares of Company stock pursuant to the settlement provisions
below. For purposes of this Award Agreement, "Disability" shall have the meaning
assigned to such term in the 2010 Plan.
 
 
Ÿ Retirement:  In the event your Service terminates as a result of your
Retirement during the Performance Period, each Tranche of outstanding Awards
shall be treated as earned (i) with respect to Performance Years that have been
completed at the time of such Retirement, each such Tranche shall be earned and
vested only to the extent of actual performance for such Performance Year, and
(ii) with respect to Performance Years that have not been completed at the time
of such Retirement, each such Tranche shall be deemed to be earned based on the
actual performance level attained for such Performance Year, but prorated based
on the number of full fiscal months (in which you provided Service throughout
such month) during the Performance Period. Any such earned Awards shall become
fully vested and paid out in Shares of Company stock pursuant to the settlement
provisions below. For purposes of this Award Agreement, "Retirement" shall have
the meaning assigned to such term in the 2010 Plan.
 
If your Service with the Company shall terminate during the Performance Period
for any reason other than death, Disability, or Retirement, all Performance RSUs
granted hereunder (whether or not a Tranche was previously earned) shall be
forfeited to the Company.
 
 
Change in Control
Notwithstanding anything to the contrary in this Award Agreement, in the event
of the consummation of a Change in Control of the Company (and provided that you
remain continuously employed with the Company until such Change in Control)
during the Performance Period, then each Tranche of outstanding Awards shall be
treated as earned (i) with respect to Performance Years that have been completed
at the time of such Change in Control, such Tranche shall be earned and vested
only to the extent of actual performance for such Performance Year, and (ii)
with respect to Performance Years that have not been completed at the time of
such Change in Control, each such Tranche shall be deemed to be earned at the
Target level, with any such earned Performance RSUs becoming fully vested.
Performance RSUs payable upon a Change in Control shall be paid immediately
prior to the Change in Control in the form of one Share of Company stock for
each vested Performance RSU. Partial Shares (along with any accumulated
dividends) will be paid in cash at the same time the Shares are delivered.
 
 
Settlement
Except as it applies to Tranches that are deemed to be earned at "Target" and
become payable due to a Change in Control or due to termination of Service as a
result of death or Disability, no Awards will become payable unless the
Committee certifies that the performance goals in the Award Agreement have been
attained with respect to the applicable Performance Year during the Performance
Period in a manner that complies with Code Section 162(m) and the 2010 Plan. Any
earned Performance RSUs will be paid in the form of one Share of Company stock
for each earned whole Performance RSU. Delivery of the Share(s) will be made,
including delivery with respect to a Disabled Participant, or to the estate of a
deceased Participant, after the end of the Performance Period and not later than
the 15th day of the third month following the end of the Performance Period.
Shares will be credited to an account established for the benefit of the
Participant with the Company's administrative agent. The Participant will have
full legal and beneficial ownership with respect to the Shares at that time.
Partial Shares (along with any accumulated dividends) will be paid in cash at
the same time the Shares are delivered.
 
 
Withholding Taxes


You acknowledge and agree that the Company shall have the power and the right to
deduct or withhold, an amount sufficient to satisfy federal, state, and local
taxes (including your FICA obligation), domestic or foreign, required by law to
be withheld with respect to this Award.



These Performance RSUs have been granted under and are governed by the terms and
conditions of the Vera Bradley, Inc. 2010 Equity and Incentive Plan (the “2010
Plan”), as amended. The enclosed Statement of General Information and
Availability of Information for the 2010 Plan forms part of a Section 10(a)
prospectus covering securities that have been registered under the





--------------------------------------------------------------------------------





Securities Act of 1933, as amended. This document is also enclosed to provide
further information and background. Any term capitalized herein but not defined
will have the meaning set forth in the 2010 Plan.
Please see the enclosed Fiscal [Insert XX] Long Term Incentive Restricted Stock
Unit/Performance Unit Terms and Conditions for further information regarding
your Award. It is very important that you keep these documents in a safe place
because they describe your rights and responsibilities under the Performance
Units and 2010 Plan and explain where and how to obtain other documents and
information to which you are entitled.


Again, thank you for your continued contribution to the success of our
organization! Your efforts are applauded and truly appreciated. If you have any
questions regarding this discretionary grant, please contact Julie North, Vice
President - Human Resources.


Sincerely,




Rob Wallstrom





--------------------------------------------------------------------------------





Acknowledgement & Acceptance of Award Agreement and Related Terms




By your electronic acceptance of this grant and the signature of the Company’s
representative (above) on this Award Agreement, you and the Company agree that
this Award of Performance Units is granted under and governed by the terms and
conditions of the 2010 Plan, the Fiscal [Insert XX] Long Term Incentive
Restricted Stock Unit/Performance Unit Terms and Conditions and this Award
Agreement. You acknowledge that you have reviewed the 2010 Plan, Fiscal [Insert
XX] Long Term Incentive Restricted Stock Unit/Performance Unit Terms and
Conditions, and this Award Agreement in their entirety, have had an opportunity
to obtain the advice of counsel prior to executing this Award Agreement, and
fully understand all provisions of the 2010 Plan, Fiscal [Insert XX] Long Term
Incentive Restricted Stock Unit/Performance Unit Terms and Conditions and this
Award Agreement. Further, by your electronic acceptance of this grant, you
hereby agree to (i) accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the 2010 Plan,
Fiscal [Insert XX] Long Term Incentive Restricted Stock Unit/Performance Unit
Terms and Conditions and this Award Agreement, and (ii) notify the Company upon
any change in your residence address.


I/2785778.2

















